OPINION. Hill, Judge: Petitioner claims the right to deduct the amounts he expended during 1945 for meals and lodging as traveling expenses incurred while away from home under section 23 (a) (1) (A) of the Internal Revenue Code. Respondent, on the other hand, contends that those expenditures “were not ordinary and necessary business expenses incurred in the pursuit of the trade or business of the petitioner or that of his employer.” Commissioner v. Flowers, 326 U. S. 465; rehearing denied, 326 U. S. 812. We believe that respondent’s determination must be sustained. We have found as a fact that petitioner was employed by the Jones Construction Co. at Oak Ridge, Tennessee, for an indefinite period of time. We do not believe, in view of the facts of this case, that his employment there could be deemed temporary. During 1945, the year involved, petitioner worked in Oak Ridge a total of 357 days. Altogether he was there for a period of approximately 30 months. It is therefore apparent that petitioner’s principal place of employment or post of duty during 1945 was in Oak Ridge, Tennessee. In view of these facts we think, as respondent contends, that this case is controlled by Commissioner v. Flowers, supra. In that case the taxpayer, a lawyer, maintained his home in Jackson, Mississippi. He was general counsel for a railroad company, with his principal place of employment in Mobile, Alabama. He continued, however, to maintain his home in Jackson and deducted from his gross income expenses incurred for meals and lodging while in Mobile and traveling expenses to and from there to Jackson, Mississippi. The court held that before the expenditures in question could be deductible they must (1) be reasonable and necessary traveling expenses; (2) incurred “while away from home”; and (3) incurred in pursuit of a business, which means that there must be a direct connection between the expenditures and the carrying on of the business of the taxpayer’s employer, and that such expenditures must be necessary to the employer’s business or trade. If any one of these three requirements is lacking, the expenses are nondeductible. See our discussion of the Flowers case in John D. Johnson, 8 T. C. 303. The Supreme Court held in the Flowers case that requisite (3) had not been met, stating: The facts demonstrate clearly that the expenses were not incurred in the pursuit of the business of the taxpayer’s employer, the railroad. Jackson [here Bakewell] was his regular home. Had his post of duty been in that city the cost of maintaining his home there and of commuting or driving to work concededly would be non-deductible living and personal expenses lacking the necessary direct relation to the prosecution of the business. The character of such expenses is unaltered by the circumstances that the taxpayer’s post of duty was in Mobile, [here Oak Ridge] thereby increasing the costs of transportation, food and lodging. Whether he maintained one abode or two, whether he traveled three blocks or three hundred miles to work, the nature of these expenditures remained the same. The Court further stated: Travel expenses in pursuit of business within the meaning of § 23 (a) (1) (A) could arise only when the railroad’s business forced the taxpayer to travel and to live temporarily at some place other than Mobile, thereby advancing the interests of the railroad. * * * For the reasons stated by the Supreme Court in the Flowers case we likewise believe that here requisite (3) is lacking. See also S. M. R. O'Hara, 6 T. C. 841; Arnold P. Bark, 6 T. C. 851; John D. Johnson, supra; Henry C. Warren, 13 T. C. 205. The fact that housing conditions in Oak Eidge were such that it was difficult or impossible to bring his wife there with him is not of any help to petitioner in this case. We said in Henry C. Warren, supra, that “petitioner’s maintenance of a home for his family in Cornelia [here Bakewell] may have been caused by housing shortage in Charles-' ton, [here Oak Eidge] but that condition was irrelevant to the prosecution of his employer’s business.” The deductions in question were properly disallowed. Eeviewed by the Court. Decision will be entered for respondent.